DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8, 11 – 13, 15 – 18, and 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al (US Patent Application Publication 2017/0311278), and further in view of Wang et al (US Patent Application Publication 2020/0029326). Hereinafter Adjakple and Wang.

Regarding claim 1, Adjakple discloses a method of operating a base station in a wireless communication system, the method comprising: 
controlling, by the base station, to change a state of the terminal from the first sub-state (RRC_Connected_NW_Control_Mobility State) to a second sub-state of the RRC connected state (RRC_Grant_Less State), based on whether data related to the terminal is obtained during a transfer duration (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]), 
wherein the first sub-state is a state in which a resource for context information of the terminal related to the data communication is allocated in a first layer and all of a plurality of second layers (RRC_Connected_NW_Control_Mobility State is a connected state, where this state is mapped to physical channel with physical layer attributes different from the attributes of the physical channels used in other RRC states, where the data radio bearer (DRB) is established in support of data transfer between the UE and the network in RRC_Connected_UE_Control_Mobility State, where the difference between RRC_Connected_UE_Control_Mobility State is that the network controls the UE mobility in the RRC_Connected_NW_Control_Mobility State, paragraphs [0157], [0158]), and 
wherein the second sub-state is a state in which the resource for the context information of the terminal related to the data communication is allocated in the first layer and is released in at least one of the plurality of second layers (RRC_Grant_Less State is a connected state, where RRC context exists and RRC signaling connection exists but no DRB connection exists, and the signaling connection is released by the network but the UE context remains in both the UE and the network in RRC_Grant_Less State, paragraphs [0147] – [0150]).
While Adjakple discloses “a terminal that is in a first sub-state of a radio resource control (RRC) connected state” as the UE is in RRC_Connected_NW_Control_Mobility State, where the UE is configured with mobility related measurements (e.g., mobility metrics or speed metric related thresholds as discussed herein) which are reported to the network for the network to make handover decisions and reconfigure the UE with communication resources in the newly selected target cell (paragraph [0158]), Adjakple a data communication with a terminal that is in a first sub-state of a radio resource control (RRC) connected state.”
Wang discloses “performing, by the base station, a data communication with a terminal that is in a radio resource control (RRC) connected state” as the network node in the wireless communication network provides wireless access to wireless communication devices that are in the cell covered by wireless signals sent from the network node, where the UE is triggered to switch from inactive state to active state to transmit or receive data during the RRC connected inactive state, and the UE determines whether or not it is necessary to adjust its TA value using the random access procedure or reusing existing TA value (paragraphs [0036], [0059], [0060]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Adjakple and Wang before him or her, to incorporate the RRC connected active state as taught by Wang, to improve the UE in RRC_Connected_NW_Control_Mobility State of Adjakple for transmitting or receiving data in a RRC connected sub-state. The motivation for doing so would have been to improve the process of handling time alignment updates in a communication network (paragraph [0017] of Wang).

Regarding claim 2, Adjakple and Wang disclose the method of claim 1, Adjakple discloses wherein the first layer comprises a RRC layer (S1 connection and RRC signaling connection are released by the eNB, paragraph [0099]; the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]), and the plurality of second layers comprises a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, and a media access control (MAC) layer (the upper layer data (e.g. user application data) is piggybacked on SRBs and mapped to connection-less physical channel, paragraph [0206]; the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the upper layers of the physical layer include PDCP layer, RLC layer, and MAC layer, Fig. 3).

Regarding claim 3, Adjakple and Wang disclose the method of claim 1, Adjakple discloses wherein the context information of the terminal comprises at least one of a bearer identifier for the data communication, a cell-radio network temporary identifier (C-RNTI) of the terminal, an inactivity timer (the network use an inactivity timer specific to an application, traffic profile, or use case (e.g., mMTC application or UR/LL application or eMBB) to trigger the transition into the RRC_IDLE state, paragraph [0164]), a packet data unit (PDU) sequence number, or scheduling information associated with the terminal.

Regarding claim 5, Adjakple and Wang disclose the method of claim 1, Adjakple discloses wherein the controlling to change the state of the terminal from the first sub-state to the second sub-state comprises: 
monitoring whether the data related to the terminal is obtained during the transfer duration (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the network monitors the condition); and 
based on a determination that the data related to the terminal is not obtained during the transfer duration, controlling to change the state of the terminal from the first sub-state to the second sub-state (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the states are changed based on the conditions monitored by the network).

Regarding claim 6, Adjakple and Wang disclose the method of claim 1, Adjakple discloses further comprising: 
monitoring whether the data related to the terminal is obtained during a release duration (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the network monitors the condition); 
based on a determination that the data related to the terminal is obtained during the release duration, controlling to change the state of the terminal from the second sub-state to the first sub-state (the network devices to reconfigure the UE with transport channel and physical channel resources used in RRC_Connected_NW_Control_Mobility state by following the similar rules as the transition from RRC_Grant_less state to RRC_Connectionless state, where the trigger includes addition of services that requires transport channel or physical channel resources used in connectionless mode of operation; or measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume above a threshold) for the network (e.g., eNodeB), paragraphs [0166], [0168]); and 
based on a determination that the data related to the terminal is not obtained during the release duration, controlling to change the state of the terminal from the second sub-state to a RRC idle state (the network reconfigures the UE from any of the connected states into RRC_IDLE state using an inactivity timer specific to an application, traffic profile, or use case (e.g., mMTC application or UR/LL application or eMBB) to trigger the transition into the RRC_IDLE state, paragraph [0164]).

Regarding claim 7, Adjakple and Wang disclose the method of claim 6, Adjakple discloses wherein the controlling to change the state of the terminal from the second sub-state to the first sub-state comprises: 
generating terminal context information for the plurality of second layers, based on terminal context information for the first layer (the network devices to reconfigure the UE with transport channel and physical channel resources used in RRC_Connected_NW_Control_Mobility state by following the similar rules as the transition from RRC_Grant_less state to RRC_Connectionless state, where the trigger includes addition of services that requires transport channel or physical channel resources used in connectionless mode of operation; or measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume above a threshold) for the network (e.g., eNodeB), paragraphs [0166], [0168]); and 
allocating a resource for the generated terminal context information for the plurality of second layers (the network devices to reconfigure the UE with transport channel and physical channel resources used in RRC_Connected_NW_Control_Mobility state by following the similar rules as the transition from RRC_Grant_less state to RRC_Connectionless state, where the trigger includes addition of services that requires transport channel or physical channel resources used in connectionless mode of operation; or measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume above a threshold) for the network (e.g., eNodeB), paragraphs [0166], [0168]).

Regarding claim 8, Adjakple and Wang disclose the method of claim 7, but Adjakple does not explicitly disclose further comprising: 
receiving a random access request from the terminal and detecting that uplink data is obtained from the terminal; 
transmitting a random access response to the terminal in response to the received random access request; and 
re-establishing a radio connection with the terminal.
Wang discloses the network node in the wireless communication network provides wireless access to wireless communication devices that are in the cell covered by wireless signals sent from the network node, where the UE is triggered to switch from inactive state to active state to transmit or receive data during the RRC connected inactive state, and the UE determines whether or not it is necessary to adjust its TA value using the random access procedure or reusing existing TA value (paragraphs [0036], [0059], [0060]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Adjakple and Wang before him or her, to incorporate the RRC connected active state as taught by Wang, to improve the UE in RRC_Connected_NW_Control_Mobility State of Adjakple for transmitting or receiving data in a RRC connected sub-state. The motivation for doing so would have been to improve the process of handling time alignment updates in a communication network (paragraph [0017] of Wang).

Regarding claim 11, Adjakple discloses an apparatus of a base station for a wireless communication system (computing system in which one or more apparatuses of the communication networks, such as certain nodes or functional entities in the network, paragraph [0260]), the apparatus comprising: 
a transceiver (the computing system includes network adapter to connection to external communications network, paragraph [0265]); and 
at least one processor (the computing system includes a processor, paragraph [0260]) configured to control to change a state of the terminal from the first sub-state (RRC_Connected_NW_Control_Mobility State) to a second sub-state (RRC_Grant_Less State) of the RRC connected state, based on whether data related to the terminal is obtained during a transfer duration (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]), 
wherein the first sub-state is a state in which a resource for context information of the terminal related to the data communication is allocated in a first layer and all of a plurality of second layers (RRC_Connected_NW_Control_Mobility State is a connected state, where this state is mapped to physical channel with physical layer attributes different from the attributes of the physical channels used in other RRC states, where the data radio bearer (DRB) is established in support of data transfer between the UE and the network in RRC_Connected_UE_Control_Mobility State, where the difference between RRC_Connected_UE_Control_Mobility State is that the network controls the UE mobility in the RRC_Connected_NW_Control_Mobility State, paragraphs [0157], [0158]), and 
wherein the second sub-state is a state in which the resource for the context information of the terminal related to the data communication is allocated in the first layer, and is released in at least one of the plurality of second layers (RRC_Grant_Less State is a connected state, where RRC context exists and RRC signaling connection exists but no DRB connection exists, and the signaling connection is released by the network but the UE context remains in both the UE and the network in RRC_Grant_Less State, paragraphs [0147] – [0150]).
While Adjakple discloses “a terminal that is in a first sub-state of a radio resource control (RRC) connected state” as the UE is in RRC_Connected_NW_Control_Mobility State, where the UE is configured with mobility related measurements (e.g., mobility metrics or speed metric related thresholds as discussed herein) which are reported to the network for the network to make handover decisions and reconfigure the UE with communication resources in the newly selected target cell (paragraph [0158]), Adjakple does not explicitly disclose “perform data communication with a terminal in a first sub-state of a radio resource control (RRC) connected state.”
Wang discloses “perform data communication with a terminal in a first sub-state of a radio resource control (RRC) connected state” as the network node in the wireless communication network provides wireless access to wireless communication devices that are in the cell covered by wireless signals sent from the network node, where the UE is triggered to switch from inactive state to active state to transmit or receive data during the RRC connected inactive state, and the UE determines whether or not it is necessary to adjust its TA value using the random access procedure or reusing existing TA value (paragraphs [0036], [0059], [0060]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Adjakple and Wang before him or her, to incorporate the RRC connected active state as taught by Wang, to improve the UE in RRC_Connected_NW_Control_Mobility State of Adjakple for transmitting or receiving data in a RRC connected sub-state. The motivation for doing so would have been to improve the process of handling time alignment updates in a communication network (paragraph [0017] of Wang).


a transceiver configured to perform data communication with a terminal in a first sub- state of a radio resource control (RRC) connected state

Regarding claim 12, Adjakple and Wang disclose the apparatus of claim 11, Adjakple discloses wherein the first layer comprises a RRC layer (S1 connection and RRC signaling connection are released by the eNB, paragraph [0099]; the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]), and the plurality of second layers comprises a packet data convergence protocol (PDCP) layer, a the upper layer data (e.g. user application data) is piggybacked on SRBs and mapped to connection-less physical channel, paragraph [0206]; the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the upper layers of the physical layer include PDCP layer, RLC layer, and MAC layer, Fig. 3).

Regarding claim 13, Adjakple and Wang disclose the apparatus of claim 11, Adjakple discloses wherein the context information of the terminal comprises at least one of a bearer identifier for the data communication, a cell-radio network temporary identifier (C-RNTI) of the terminal, an inactivity timer (the network use an inactivity timer specific to an application, traffic profile, or use case (e.g., mMTC application or UR/LL application or eMBB) to trigger the transition into the RRC_IDLE state, paragraph [0164]), a packet data unit (PDU) sequence number, or scheduling information associated with the terminal.

Regarding claim 15, Adjakple and Wang disclose the apparatus of claim 11, Adjakple discloses wherein: 
the transceiver is further configured to monitor whether the data related to the terminal is obtained during the transfer duration (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the network monitors the condition); and 
the at least one processor is further configured to control to change the state of the terminal from the first sub-state to the second sub-state based on a determination that the data related to the terminal is not obtained during the transfer duration (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the states are changed based on the conditions monitored by the network).

Regarding claim 16, Adjakple and Wang disclose the apparatus of claim 11, Adjakple discloses wherein: 
the transceiver is further configured to monitor whether the data related to the terminal is obtained during a release duration (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]; the network monitors the condition); and 
the at least one processor is further configured to control to change the state of the terminal from the second sub-state to the first sub-state based on a determination that the data related to the terminal is obtained during the release duration (the network devices to reconfigure the UE with transport channel and physical channel resources used in RRC_Connected_NW_Control_Mobility state by following the similar rules as the transition from RRC_Grant_less state to RRC_Connectionless state, where the trigger includes addition of services that requires transport channel or physical channel resources used in connectionless mode of operation; or measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume above a threshold) for the network (e.g., eNodeB), paragraphs [0166], [0168]), and to control to change the state of the terminal from the second sub-state to a RRC idle state based on a determination that the data related to the terminal is not obtained during the release duration (the network reconfigures the UE from any of the connected states into RRC_IDLE state using an inactivity timer specific to an application, traffic profile, or use case (e.g., mMTC application or UR/LL application or eMBB) to trigger the transition into the RRC_IDLE state, paragraph [0164]).

Regarding claim 17, Adjakple and Wang disclose the apparatus of claim 16, Adjakple discloses wherein the at least one processor is further configured to generate terminal context information for the plurality of second layers, based on terminal context information for the first layer (the network devices to reconfigure the UE with transport channel and physical channel resources used in RRC_Connected_NW_Control_Mobility state by following the similar rules as the transition from RRC_Grant_less state to RRC_Connectionless state, where the trigger includes addition of services that requires transport channel or physical channel resources used in connectionless mode of operation; or measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume above a threshold) for the network (e.g., eNodeB), paragraphs [0166], [0168]), and allocate a resource for the generated terminal context information for the plurality of second layers (the network devices to reconfigure the UE with transport channel and physical channel resources used in RRC_Connected_NW_Control_Mobility state by following the similar rules as the transition from RRC_Grant_less state to RRC_Connectionless state, where the trigger includes addition of services that requires transport channel or physical channel resources used in connectionless mode of operation; or measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume above a threshold) for the network (e.g., eNodeB), paragraphs [0166], [0168]).

Regarding claim 18, Adjakple and Wang disclose the apparatus of claim 17, but Adjakple does not explicitly disclose wherein: 

the transceiver is further configured to transmit a random access response to the terminal in response to the random access request, and re-establish a radio connection with the terminal.
Wang discloses the network node in the wireless communication network provides wireless access to wireless communication devices that are in the cell covered by wireless signals sent from the network node, where the UE is triggered to switch from inactive state to active state to transmit or receive data during the RRC connected inactive state, and the UE determines whether or not it is necessary to adjust its TA value using the random access procedure or reusing existing TA value (paragraphs [0036], [0059], [0060]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Adjakple and Wang before him or her, to incorporate the RRC connected active state as taught by Wang, to improve the UE in RRC_Connected_NW_Control_Mobility State of Adjakple for transmitting or receiving data in a RRC connected sub-state. The motivation for doing so would have been to improve the process of handling time alignment updates in a communication network (paragraph [0017] of Wang).

Regarding claim 21, Adjakple and Wang disclose the method of claim 1, Adjakple discloses wherein the controlling to change the state comprises identifying the transfer duration in case that a number of radio bearers is greater than a threshold (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]).

Regarding claim 22, Adjakple and Wang disclose the method of claim 1, Adjakple discloses wherein the transfer duration is shorter than a duration for transferring from the RRC connected state to a RRC idle state (the network reconfigures the UE from any of the connected states into RRC_IDLE state using an inactivity timer specific to an application, traffic profile, or use case (e.g., mMTC application or UR/LL application or eMBB) to trigger the transition into the RRC_IDLE state, paragraph [0164]).

Regarding claim 23, Adjakple and Wang disclose the method of claim 1, but Adjakple does not explicitly disclose further comprising: 
transmitting, to the terminal, a timing alignment (TA) command for releasing a physical uplink control channel (PUCCH) resource allocated to the terminal after receiving a last packet, 
wherein the transfer duration is initiated according to a reception of the last packet.
Wang discloses the network node in the wireless communication network provides wireless access to wireless communication devices that are in the cell covered by wireless signals sent from the network node, where the UE is triggered to switch from inactive state to active state to transmit or receive data during the RRC connected inactive state, and the UE determines whether or not it is necessary to adjust its TA value using the random access procedure or reusing existing TA value (paragraphs [0036], [0059], [0060]).
Adjakple and Wang before him or her, to incorporate the RRC connected active state as taught by Wang, to improve the UE in RRC_Connected_NW_Control_Mobility State of Adjakple for transmitting or receiving data in a RRC connected sub-state. The motivation for doing so would have been to improve the process of handling time alignment updates in a communication network (paragraph [0017] of Wang).

Regarding claim 24, Adjakple and Wang disclose the apparatus of claim 11, Adjakple discloses wherein the controlling to change the state comprises identifying the transfer duration in case that a number of radio bearers is greater than a threshold (the network decides to configure the UE with transport channel and physical channel resources used in grant-less mode of operation in RRC_Connected_NW_Control_Mobility Mode that is similar to RRC_Connectionless State transition to RRC_Grant_Less State, where the triggers to reconfigure the UE include measurements (e.g., data volume reports) from the UE or other device have met the conditions set in the network (e.g., data volume below a threshold), in order for the network (e.g., eNodeB) to reconfigure the UE, paragraphs [0169], [0171]).

Regarding claim 25, Adjakple and Wang disclose the apparatus of claim 11, Adjakple discloses wherein the transfer duration is shorter than a duration for transferring from the RRC connected state to a RRC idle state (the network reconfigures the UE from any of the connected states into RRC_IDLE state using an inactivity timer specific to an application, traffic profile, or use case (e.g., mMTC application or UR/LL application or eMBB) to trigger the transition into the RRC_IDLE state, paragraph [0164]).

Regarding claim 26, Adjakple and Wang disclose the apparatus of claim 11, but Adjakple does not explicitly disclose
the transceiver is further configured to transmit, to the terminal, a timing alignment (TA) command for releasing a physical uplink control channel (PUCCH) resource allocated to the terminal after receiving a last packet, 
wherein the transfer duration is initiated according to a reception of the last packet.
Wang discloses the network node in the wireless communication network provides wireless access to wireless communication devices that are in the cell covered by wireless signals sent from the network node, where the UE is triggered to switch from inactive state to active state to transmit or receive data during the RRC connected inactive state, and the UE determines whether or not it is necessary to adjust its TA value using the random access procedure or reusing existing TA value (paragraphs [0036], [0059], [0060]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Adjakple and Wang before him or her, to incorporate the RRC connected active state as taught by Wang, to improve the UE in RRC_Connected_NW_Control_Mobility State of Adjakple for transmitting or receiving data in a RRC connected sub-state. The motivation for doing so would have been to improve the process of handling time alignment updates in a communication network (paragraph [0017] of Wang).

Response to Arguments
Applicant's arguments, see pages 9 – 13, filed January 4, 2021, with respect to claims 1 – 3, 5 – 8, 11 – 13, 15 – 18, and 21 – 26 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PELLETIER et al – the WTRU detects cell congestion by selecting a preamble type as a function of priority level, transmitting the preamble to a serving cell, receiving a random access response (RAR) from the serving cell, determining a congestion state of the serving cell as a function of the received RAR, and/or responding to the congestion state of the serving cell
CHEN et al – the mobile device enters RRC_CONNECTED state, transmits first message to network node after entering RRC_CONNECTED state, wherein the first message includes a first indication for requesting a system information for sidelink and a second indication for requesting transmission resource for a sidelink service

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468